The Chancellor. '
This suit is brought to foreclose a mortgage dated February 1st, 1874, for $700 and interest, given to the complainant by George W. Thompson and his wife on lands in Burlington ■county, the title whereto was, at the date of the mortgage, held by Mrs. Thompson. She sets up in her defence that the circumstances ■under which she executed the mortgage amounted to duress, and that the mortgage was given for a debt not contracted by her, but by her husband, and for which she was in no way liable.
*74As to the first ground: It is enough to say that the answer sets up no such defence. It may be added that the proof does not support it if it had been pleaded. As to the other ground : It is established that a married woman may, with her husband, mortgage her land to secure the payment of a debt of his or of any other person, for the payment of which she is in no.way liable. Galway v. Fullerton, 3 C. E. Gr. 394; Armstrong v. Ross, 5 C. E. Gr. 118; Peake v. La Baw, 6 C. E. Gr. 269; Perkins v. Elliot, 8 C. E. Gr. 526, 532; Campbell v. Tompkins, 5 Stew. Eq. 170; affirmed on appeal, 6 Stew. Eq. 362; Ferdon v. Miller, 7 Stew. Eq. 10; Jones on Mort. § 113.
There will be a decree for complainant.